Case:19-04264-swd Doc #:91-1 Filed: 10/31/19 Page 1of15

Fill in this information to identify the case:

Debtorname KRW Investments, Inc.

United States Bankruptcy Court forthe: WESTERN DISTRICT OF MICHIGAN

 

Case number (ifknown) 19-04264

 

[_] Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12115

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

4. Does the debtor have any cash or cash equivalents?

[_] No. Go to Part 2.
[¥] Yes Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

3. Checking, savings, money market, or financial brokerage accounts (identify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number

3.1. 1st Source Bank Business Checking 2340 $3,357.00

 

Lake City Bank - nominal following
3.2. KeyBank sweep Checking Unknown

 

4. Other cash equivalents (/dentify all)

 

5. Total of Part 1. $3,357.00
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 

 

 

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

[¥] No. Go to Part 3.

[_] Yes Fill in the information below.

Accounts receivable
10. Does the debtor have any accounts receivable?

[_] No. Go to Part 4.
[¥] Yes Fill in the information below.

11. Accounts receivable

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04264-swd Doc #:91-1 Filed: 10/31/19 Page 2 of 15

 

 

 

 

 

 

Debtor KRW Investments, Inc. Case number (if known) 19-04264
Name
11a. 90 days old or less: 56,598.00 - 56,598.00 =... Unknown
face amount doubtful or uncollectible accounts
12. Total of Part 3. $0.00
Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 

 

 

Investments
13. Does the debtor own any investments?

[_] No. Go to Part 5.
[V] Yes Fill in the information below.

Valuation method used Current value of
for current value debtor's interest

14. Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:

15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
partnership, or joint venture
Name of entity: % of ownership

Investment in Aunalytics/Data Realty, LLC
15.1. EIN: XX-XXXXXXX 5.9 % Expert $10,000,000.00

 

Investment in Semma Health, Inc. 100 E
15.2. Wayne St., #510, South Bend IN 46601 <5% % estimate $1,200,000.00

 

Investment in Lucata (Formerly Emu
15.3. Technology) NY/S Bend <1% % estimate $400,000.00

 

16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
Describe:

 

17. Total of Part 4. $11,600,000.00
Add lines 14 through 16. Copy the total to line 83.

 

 

 

Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

[¥] No. Go to Part 6.
[_] Yes Fill in the information below.

aad Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

[VJ No. Go to Part 7.
[_] Yes Fill in the information below.

EEA Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

[¥] No. Go to Part 8.
_] Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04264-swd Doc #:91-1 Filed: 10/31/19 Page 3 of 15

Debtor KRW Investments, Inc. Case number (if known) 19-04264

Name

 

Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

 

[¥] No. Go to Part 9.
[_] Yes Fill in the information below.

54. Does the debtor own or lease any real property?

 

LJ No. Go to Part 10.
[7] Yes Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location of Nature and Net book value of Valuation method used Current value of
property extent of debtor's interest for current value debtor's interest
Include street address or other debtor's interest (Where available)
description such as Assessor in property
Parcel Number (APN), and type
of property (for example,

acreage, factory, warehouse,

apartment or office building, if

available.

55.1. 1710 Leer Drive,
Elkhart, Indiana
46514 Commercial
Office building
Interlogic
Outsourcing Inc.
tenant
APN parcel
02-21-402-003-027,
assessed value
$948700 FKA 25325
Leer Dr PN parcel
02-21-402-002-027
assessed value
$85900 - Net book
value to be provided

following update ;
segregating parcels Fee simple $1.00 Tax records $1,200,000.00

 

55.2. Car Storage Building
- 25,000 sq ft
warehouse located at
2900 Gateway Drive,
Elkhart, Indiana

 

 

46514

parcel

01-24-453-012-006

assessed $476300 Fee Simple $584,557.97 Tax records $650,000.00
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case:19-04264-swd Doc #:91-1 Filed: 10/31/19 Page 4 of 15

Debtor KRW Investments, Inc. Case number (if known) 19-04264
Name

55.3. Car Display Building
- 45,000 sq ft
warehouse located at
2800 Aeroplex Drive,
Elkhart, Indiana
46514
parcel
01-25-100-003-006
assessed $1918400 -
Net book value to be
provided following

update segregating
parcels Fee simple $1.00 Tax records

$3,100,000.00

 

 

55.4. Land Parcels
adjacent to 2800
Aeroplex Drive,
Elkhart, Indiana-Lots
#1 & #2 Aeroplex
Minor Subdivision
Cleveland Township
Plat Book 36, North
200.01 ft of Lot 1&2
second replat and Pt
NW 1/4 Sec 25 NS,
Elkhart, IN 46514
Aeroplex Drive parcel
01-25-100-005-006
assessed $84600;
Nappanee parcel
01-25-100-002-006
assessed $40200;
John Weaver Pkwy
parcel
01-25-100-004-006
assessed $92800 -
Net book value to be
provided following

update segregating
parcels Fee simple $1.00 Tax records

$500,000.00

 

 

56. Total of Part 9.
Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.

 

$5,450,000.00

 

 

Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
Cl No

[VI Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

[v7] No
LC] Yes

Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

[¥] No. Go to Part 11.
L] Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 4

Best Case Bankruptcy
Case:19-04264-swd Doc #:91-1 Filed: 10/31/19 Page 5of15

Debtor KRW Investments, Inc. Case number (if known) 19-04264
Name

cela All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

[J No. Go to Part 12.
[¥] Yes Fill in the information below.

Current value of
debtor's interest

71. Notes receivable
Description (include name of obligor)

; 500,000.00 0.00
Semma Health, Inc. Promissory Note Total face amount doubtful or uncollectible amount $500,000.00

 

 

Loan to William & Leslie Coatie 220,000.00 0.00
secured by Mortgage recorded Total face amount doubtful or uncollectible amount

11/19/2015 Elkhart County, IN $220,000.00

 

72. Tax refunds and unused net operating losses (NOLS)
Description (for example, federal, state, local)

* attributed to the period 1/1/2019 - Petition Date Tax year 2019* Unknown

 

 

73. Interests in insurance policies or annuities
Selective Insurance Co of America by The Horton Group
340 Columbia Place, South Bend, IN 46601 - annual
premium $28650 (12/10/19) for real property $1.00

 

74, Causes of action against third parties (whether or not a lawsuit
has been filed)
KeyBankTrust account holding proceeds from sale of
storage building located at 7818 SW Jack James Dr.,
#127 Stuart, FL - wired to KeyBank on 10/7/19 $350,000.00
Nature of claim Turnover
Amount requested

 

$350,000.00

 

Adversary Proceeding against KeyBank, N.A. for

avoidance of July & August 2019 transfers

Nature of claim recovery of money and
property, avoidance of liens and
security interests

Amount requested $1.00

Unknown

 

75. Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets,
country club membership

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04264-swd Doc #:91-1 Filed: 10/31/19 Page 6 of 15

Debtor KRW Investments, Inc. Case number (if known) 19-04264

Name

 

78. Total of Part 11. $1,070,001.00

Add lines 71 through 77. Copy the total to line 90.

 

 

 

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

[¥] No
[_] Yes

page 6

Best Case Bankruptcy

Official Form 206A/B Schedule A/B Assets - Real and Personal Property

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com
Case:19-04264-swd Doc#:91-1 Filed: 10/31/19 Page 7 of 15

Debtor KRW Investments, Inc.

Name

EERE sunary

In Part 12 copy all of the totals from the earlier parts of the form

80.

81.
82.
83.
84.
85.

86.

87.

88.

89.

90.

91.

92.

Official Form 206A/B

Type of property

Cash, cash equivalents, and financial assets.
Copy line 5, Part 1

Deposits and prepayments. Copy line 9, Part 2.
Accounts receivable. Copy line 12, Part 3.

Investments. Copy line 17, Part 4.

Inventory. Copy line 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7.

Machinery, equipment, and vehicles. Copy line 51, Part 8.

Real property. Copy line 56, Part 9............:cccccsccsseeeeeeteeeee tees

Intangibles and intellectual property. Copy line 66, Part 10.

All other assets. Copy line 78, Part 11.

Case number (if known) 19-04264

Current value of
personal property

$3,357.00
$0.00

$0.00
$11,600,000.00
$0.00

$0.00

$0.00

$0.00

$0.00

$1,070,001.00

qm ———_

 

Current value of real
property

 

 

 

$5,450,000.00

 

 

 

Total. Add lines 80 through 90 for each column

 

$12,673,358.00

 

+ 91b.

 

$5,450,000.00

 

 

 

Total of all property on Schedule A/B. Add lines 91a+91b=92

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B Assets - Real and Personal Property

 

$18,123,358.00

 

 

 

page 7

Best Case Bankruptcy
Case:19-04264-swd Doc#:91-1 Filed: 10/31/19 Page 8 of 15

Fill in this information to identify the case: ;

Debtor name KRW Investments, Inc.

|

| United States Bankruptcy Court forthe: WESTERN DISTRICT OF MICHIGAN

|

| Case number (if known) 19-04264

|
|
|
4

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

O

Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?

2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
claim, list the creditor separately for each claim.

(2.2

CI No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

@ Yes, Fill in all of the information below.
List Creditors Who Have Secured Claims

> 1 _KeyBank National

| Association

Creditors Name

Attn: Mark R. Kleinhaut
66 South Pearl Street
Albany, NY 12207

Creditor's mailing address

mark_d_kleinhaut@keyban
k.com

Creditor's email address, if known

Date debt was incurred

UCC filed 7/22/2019

Last 4 digits of account number
4838 oo
Do multiple creditors have an
interest in the same property?

ONo

@ Yes. Specify each creditor,
including this creditor and its relative
priority.

1. Lake City Bank

2. KeyBank National
Association _

Lake City Bank

-Creditor's Name

P.O. Box 1387
Warsaw, IN 46581

Creditor's mailing address

Creditor's email address, if known

Date debt was incurred

Official Form 206D
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

~ Column A
Amount of claim

Do not deduct the value
of collateral.

Describe debtor's property that is subject to a lien $1 22,000,000.00

Car Display Building - 45,000 sq ft warehouse
located at 2800 Aeroplex Drive, Elkhart,
Indiana 46514

parcel 01-25-100-003-006 assessed $1918400

Describe the lien

All assets/ 7/19/19 Mortgage recorded 8/9/19

(parcels 1-7 on ExA)
Is the creditor an insider or related party?

| No
C1 Yes

Is anyone else liable on this claim?
[1 No
I Yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply

a Contingent
Hi Uniiquidated
@ Disputed

Describe debtor's property that is subject to a lien

Car Display Building - 45,000 sq ft warehouse
located at 2800 Aeroplex Drive, Elkhart,
Indiana 46514

parcel 01-25-100-003-006 assessed $1918400

$1,250,000.00

Describe the lien

Mortgage recorded 1/5/2018 @ #2018-00374

Is the creditor an insider or related party?
i No
O Yes

Is anyone else liable on this claim?

Ono

Schedule D: Creditors Who Have Claims Secured by Property

CoumnB
Value of collateral

that supports this
claim

$3,100,000.00

-$3,100,000.00

page 1 of 2
Best Case Bankruptcy
Debtor

Case:19-04264-swd Doc #:91-1 Filed: 10/31/19 Page 9 of15

Name

1/3/2018 $1400000 PNOTE
Last 4 digits of account number

1101

Do multiple creditors have an
interest in the same property?

Ono

a Yes. Specify each creditor,
including this creditor and its relative
priority.

Specified « on line 2.1

KRW Investments, Inc.

Case number (if know) 19-04264

Hl Yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply

O Contingent
D) unliquidated
O Disputed

| 2.3 Lake City Bank Describe debtor's property that is subject to a lien $1,032,1 86.06 $1,200,000.00
Creditor's Name 1710 Leer Drive, Elkhart, Indiana 46514
Commercial Office building Interlogic
Outsourcing Inc. tenant
APN parcel 02-21-402-003-027, assessed
value $948700 FKA 25325 Leer Dr PN parcel
P.O. Box 1387 02-21-402-002-027 assessed value $85900
Warsaw, IN 46581
Creditor's mailing address Describe the lien
cross collateralization claim 3 1|Ol Notes
Is the creditor an insider or related party?
a ; B no
Creditor's email address, if known O Yes
Is anyone else liable on this claim?
Date debt was incurred ONno
9/20/2012 Commercial Hl Yes, Fill out Schedule H: Codebtors (Official Form 206H)
Guaranty of Interlogic
Outsourcing Inc
Last 4 digits of account number
9002
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check ail that apply
& No @ Contingent
CO Yes. Specify each creditor, | Unliquidated
including this creditor and its relative BD
priority. Disputed
| $124,282,186 |
3, Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any. 06 |
uy |

List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
Name and address On which line in Part 1 did Last 4 digits of
you enter the related creditor? account number for
this entity

Stanley F. Orszula

Barack Ferrazzano Line_2.2 Lake City Bank
200 West Madison Street
Suite 3900
Chicago, IL 60606 ©
Thompson Hine, LLP
Line 2.1

Curtis Tuggle & David Thomas
127 Public Square

300 Key Center

Cleveland, OH 44114

page 2 of 2

Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04264-swd Doc #:91-1 Filed: 10/31/19 Page 10 of 15

Fill in this information to identify the case:

 

|Debtorname KRW Investments, Inc.

| United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN

| Case number (if known) 19-04264
| 1 Check if this is an
amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 1215

 

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

(EAM List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

0 No. Go to Part 2.

a Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
with priority unsecured claims, fill out and attach the Additional Page of Part 1.

[2.1 | Priority creditor's name and mailing address
Elkhart County Treasurer
117 N 2nd Street
Ste 201

Goshen, IN 46526

Date or dates debt was incurred

Fall installment due 11/12/19

Last 4 digits of account number

Specify Code subsection of PRIORITY
unsecured claim: 11 U.S.C. § 507(a) (8)

| 22 Priority creditor's name and mailing address

Indiana Dept. of Revenue
PO Box 7206
Indianapolis, IN 46207-7206

‘Date or dates debt was incurred
FOR NOTICE ONLY
Last 4 digits of account number 4356

Specify Code subsection of PRIORITY
unsecured claim: 11 U.S.C. § 507(a) (8)

Official Form 206E/F

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority amount

As of the petition filing date, the claim is: $1.00 $1.00
Check all that apply.

oO Contingent

0 unliquidated

oO Disputed

Basis for the claim:

property taxes on all parcels: 02-21-402-003-027
$15100.18; -002-027 $1452.36;
01-25-100-003-006 $30528.92; -002-006 $636.16;
-004-006 $1468.55; -005-006 $1344.79;
01-24-453-012-006 $7611.69;

Is the claim subject to offset?
Bi no

OO Yes

As of the petition filing date, the claim is: $0.00 $0.00
Check all that apply.

O Contingent

DC unliquidated
C1 pisputed

Basis for the claim:

Is the claim subject to offset?

B no
CI Yes

page 1 of 4
41590 Best Case Bankruptcy
[23

(2.4

(2.5

Case:19-04264-swd Doc #:91-1 Filed: 10/31/19 Page11o0f15

Debtor KRW Investments, Inc.

Name

| Priority creditor's name and mailing address
Internal Revenue Service
Centralized Insolvency
Operation
PO Box 7346

Philadelphia, PA 19101-7346
Date or dates debt was incurred

FOR NOTICE ONLY

Last 4 digits of account number 4356

Specify Code subsection of PRIORITY
unsecured claim: 11 U.S.C. § 507(a) (8)

| Priority creditor's name and mailing address

Michigan Dept of Treasury
Office of Collections

PO Box 30199

paneings MI 48909

Date or - dates debt was ‘incurred
FOR NOTICE ONLY
Last 4 digits of account number 4356

Specify Code subsection of PRIORITY
unsecured claim: 11 U.S.C. § 507(a) (8)

| Priority creditor's name and mailing address

- Michigan ESC

Unemployment Insurance Agency
11th Floor, Tax Office

3024 W. Grand Blvd.

Detroit, Ml 48202

Date or dates debt was incurred

FOR NOTICE ONLY

Last 4 digits of account number 4356

Specify Code subsection of PRIORITY
unsecured claim: 11 U.S.C. § 507(a) (8)

Case number (if known)

As of the petition filing date, the claim is:

Check all that apply.
O Contingent

DO unliquidated

O Disputed

Basis for the claim:

Is the claim subject to offset?

a No
0 Yes

As of the petition filing date, the claim is:

Check all that apply.
O Contingent

C] unliquidated

C] Disputed

Basis for the claim:

Is the claim subject to offset?

& No
0 Yes

As of the petition filing date, the claim is:

Check all that apply.
O Contingent

CO] unliquidated

oO Disputed

Basis for the claim:

Is the claim subject to offset?

a No
0 yes

(GEE List All Creditors with NONPRIORITY Unsecured Claims

(3.1

(3.2

out and attach the Additional Page of Part 2.

- | Nonpriority creditor's name and mailing address

Elkhart Public Utilities
1201 S Nappannee St
Elkhart, IN 46516

Date(s) debt was incurred current
Last 4 digits of account number 9900

| Nonpriority creditor's name and mailing address

Elkhart Public Utilities
1201 S Nappannee St
Elkhart, IN 46516

Date(s) debt was incurred current
Last 4 digits of account number 4205

Official Form 206 E/F

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

19-04264

As of the petition filing date, the claim is: Check ail that apply.

oO Contingent
OO unliquidated
O pisputed

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill

Amount of claim

Basis forthe claim: for 2800 Aeroplex Dr N Elkhart, IN

 

Is the claim subject to offset? Ml No O1 Yes

As of the petition filing date, the claim is: Check all that apply.

oO Contingent
C1 unliquidated
oO Disputed

Basis forthe claim: for 2900 Gateway Dr Elkhart, IN

Is the claim subject to offset? a No LC Yes

Schedule E/F: Creditors Who Have Unsecured Claims

$120.02

$47.06.

Page 2 of 4
Best Case Bankruptcy
Case:19-04264-swd Doc #:91-1 Filed: 10/31/19 Page 12 of 15

Debtor KRW Investments, Inc. Case number (if known) 19-04264
Name BO :
| 3.3 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $91.49
Frontier OD Contingent
PO Box 5157 C1 unliquidated
Tampa, FL 33675 C1 pisputed

Date(s) debt was Incurred __ Basis for the claim: service for 23451 Lakeview, Edwardsburg, Ml -

Last 4 digits of account number 6175 possible duplicate

Is the claim subject to offset? a No LI Yes

(3.4 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $3,582.85

IN MI Power C) contingent

P.O. Box 24401 1 unliquidated

Canton, OH 44701-4401 O pisputed

Date(s) debt was incurred current. Basis for the claim: Electric for 2800 Aeroplex Dr., N Elkhart, IN

 

Last 4 digits of account number_4402 ,
Is the claim subject to offset? Ml No O Yes

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. _ $175.00

 

 

 

 

 

|
cance
Koorsen Fire & Security CO Contingent
2719 N Arlington Ave CO unliquidated
Indianapolis, IN 46218 C1 Disputed
Date(s) debt was incurred current. Basis for the claim: fire & security service for 23451 Lakeview,
Last 4 digits of account number nual Edwardsburg, Ml
Is the claim subject to offset? Ml No C1 yes
13.6 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. $7 863,828.44
Najeeb Khan O Contingent
23443 Lakeview Drive 0 unliquidated
Edwardsburg, MI 49112 C1 Disputed
Date(s) debt was incurred _various over 30 years Basis for the claim: Principal amount of Shareholder loan as of
Last 4 digits of account number _ 12/31/2018 IRS Form 1120S Schedule K-1
Is the claim subject to offset? i No C1 Yes
3.7 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. «$0.00
Nancy Khan
clo Warner Norcross + Judd LLP O Contingent
Stephen B. Grow DO unliquidated
101 Lyon St. N.W. Ste 900 C1 pisputed
Grand Rapids, MI 49503
Basis for the claim:
Date(s) debt was incurred FOR NOTICE ONLY =
Is the claim subject to offset? Ml No [1 Yes
3.8 - Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. $86.88
NIPSCO CO Contingent
P.O. Box 13007 0 unliquidated
Merrillville, IN 46411-3007 OC pisputed
Date(s) debt was incurred current. Basis for the claim: Gas utility for 2800 Aeroplex Dr N Elkhart, IN
Last 4 digits of account number 0057 / ;
Is the claim subject to offset? Ml No D1 Yes
'3.9 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $0.00
Office of the U.S. Trustee CI Contingent
The Ledyard Bldg 2nd Floor CO unliquidated
125 Ottawa Ave., NW, Ste 200R C1 pisputed
Grand Rapids, MI 49503
Basis for the claim:
Date(s) debt was incurred _ _
Last 4 digits of account number _ Is the claim subject to offset? a No (1) Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04264-swd Doc #:91-1 Filed: 10/31/19 Page 13 of 15

Debtor KRW Investments, Inc. Case number (if known) 19-04264
Name —_
| 3.10 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $175.50
Shoff Security Services, Inc O Contingent
722 Middleton Run Road OD unliquidated
Elkhart, IN 46516 oO Disputed

Date(s) debt was incurred_monthly | Basis for the claim: security monitoring w radio x3 +

Last 4 digits of account number _ for service pole barn Lakeview, Edwardsburg, Ml

 

Is the claim subject to offset? a No [1 Yes

GEICEHM List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address On which line in Part1 or Part 2 is the Last 4 digits of
related creditor (if any) listed? account number, if
any

GERZE Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
Total of claim amounts

5a. Total claims from Part 1 5a. $ 1.00
5b. Total claims from Part 2 5b. + §$ 7,868,107.24
i
5c. Total of Parts 1 and 2
Lines 5a + 5b = 5c. 5c. $ 7,868,1 08.24 |
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04264-swd Doc #:91-1 Filed: 10/31/19 Page 14 of 15

 

RMU elm Mei a a aot oe

|Debtorname KRW Investments, Inc.

| United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN

Case number (ifknown) 19-04264

Official Form 206G

Schedule G: Executory Contracts and Unexpired Leases

(0 Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?

CI No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

@ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal

(Official Form 206A/B).

2. List all contracts and unexpired leases

2.1. State what the contract or
lease is for and the nature of
the debtor's interest

State the term remaining
List the contract number of any

government contract

2.2. State what the contract or
lease is for and the nature of

the debtor's interest

State the term remaining

List the contract number of any
government contract

Property

State the name and mailing address for all other parties with

whom the debtor has an executory contract or unexpired
lease

1710 Leer Drive
(Interlogic Outsourcing
Inc. headquarters),
Elkhart, IN

02/2020

the real property and
buildings located
thereon located at 2900
Gateway Drive, Elkhart,
Indiana 46514 AND
2800 Aeroplex Drive,
Elkhart, Indiana 46514
AND 1710 Leer Drive,
Elkhart, Indiana 46514
(l1Ol Schedules indicate
to 02/2020)

month to month

@$1.00

Interlogic Outsourcing, Inc.
c/o Andrew T Kight

Jacobson Hile Kight LLC

One Indiana Square, Ste 1600
Indianapolis, IN 46204

KeyBank National Association
Attn: Mark R. Kleinhaut

66 South Pearl Street

Albany, NY 12207

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04264-swd Doc #:91-1 Filed: 10/31/19 Page 15 of 15

Fill in this information to identify the case:

 

|Debtorname KRW Investments, Inc.

| United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN

|
| Case number (if known) 19-04264
(1 Check if this is an

amended filing

Official Form 206H
Schedule H: Your Codebtors 1215

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

(1 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
Yes

2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

Column 1: Codebtor Column 2: Creditor
Name Mailing Address Name Check all schedules
that apply:
2.1 Interlogic c/o Andrew T Kight KeyBank National Mp 214
Outsourcing, Inc. Jacobson Hile Kight LLC Association fee
One Indiana Square, Ste 1600 oG
Indianapolis, IN 46204 —-
Ch 11 USBCNBIN #19-31445
2.2 Interlogic clo Andrew T Kight Lake City Bank Bp 23
Outsourcing, Inc. Jacobson Hile Kight LLC OF
One Indiana Square, Ste 1600 oG
Indianapolis, IN 46204 ———
Ch 11 USBCNBIN #19-31445
2.3 Najeeb Khan 23443 Lakeview Drive Lake City Bank Mp 22
Edwardsburg, MI 49112 OerF
Ch 11 USBCWDMI #19-04258 oG
2.4 Najeeb Khan 23443 Lakeview Drive Key Bank National MD 241
Edwardsburg, MI 49112 Association OE ie _
Ch 11 USBCWDMI #19-04258 oc —
Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
